Citation Nr: 1403207	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-26 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a kidney disorder. 

2.  Entitlement to service connection for a bilateral eye disorder. 

3.  Entitlement to an increased evaluation for peripheral vascular disease of the bilateral lower extremities.  

4.  Entitlement to an increased evaluation for peripheral neuropathy of the bilateral lower extremities. 

5.  Entitlement to an increased evaluation for hypertensive heart disease. 

6.  Entitlement to an increased evaluation for diabetes mellitus. 

7.  Entitlement to an increased evaluation for hypertension. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to March 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In addition to the issues currently on appeal, the Veteran also perfected an appeal of the issue of service connection for peripheral neuropathy of the bilateral upper extremities.  However, during the pendency of the appeal, in an October 2012 rating decision, the RO granted service connection for  peripheral neuropathy of the bilateral upper extremities and assigned a 10 percent disability evaluation for each side effective November 30, 2010.  As this represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

In a January 2013 statement, the Veteran raised the issue of an increased evaluation for diabetes mellitus and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested his  appeal for service connection for a kidney disorder and a bilateral eye disorder, and increased evaluations for peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the bilateral lower extremities, hypertensive heart disease, diabetes mellitus, and hypertension be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a kidney disorder and a bilateral eye disorder, and increased evaluations for peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the bilateral lower extremities, hypertensive heart disease, diabetes mellitus, and hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In a statement received in January 2011, the Veteran explicitly stated that he was withdrawing his appealed claim for service connection for a kidney disorder and a bilateral eye disorder.  Subsequently, in a January 2013 Supplemental Statement of the Case (SSOC) Notice Response, the Veteran explicitly indicated that he was withdrawing his appeal.  The January 2013 SSOC addressed the issues of increased evaluations for peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the bilateral lower extremities, hypertensive heart disease, diabetes mellitus, and hypertension.  Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claims for service connection and increased evaluations cited herein, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2013).  

In its February 2013 statement in lieu of VA Form 646, the Veteran's representative indicated that the increased evaluation claims were currently on appeal.  However, upon receipt of the January 2013 statement from the Veteran, the withdrawal became effective.  See 38 C.F.R. § 20.204 (b)(3) (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.











	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of service connection for a kidney disorder is dismissed. 

The appeal of service connection for a bilateral eye disorder is dismissed. 

The appeal of an increased evaluation for peripheral vascular disease of the bilateral lower extremities is dismissed. 

The appeal of an increased evaluation for peripheral neuropathy of the bilateral lower extremities is dismissed. 

The appeal of an increased evaluation for hypertensive heart disease is dismissed. 

The appeal of an increased evaluation for diabetes mellitus is dismissed. 

The appeal of an increased evaluation for hypertension is dismissed. 



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


